DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on February 17, 2021, is acknowledged.
Cancellation of claims 3-4, 7-10 and 12 has been entered.
Claims 1-2, 5-6, 11 and 13-21 are pending in the instant application.

Allowable Subject Matter
Claims 1-2, 5-6, 11 and 13-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of the second light emitting element is disposed around an outer end portion of the first light guide lens in the vehicle width direction, and the light guide section guides at least some of light emitted from the at least two second light emitting elements disposed around the outer end portion of the first light guide lens in the vehicle width direction to the same position corresponding to the outer side of the first entering section in the vehicle width direction.
Regarding claim(s) 2, 5-6, 11, 16-17 and 19, claim(s) 2, 5-6, 11, 16-17 and 19 is/are allowable for the reasons given in claim 1 because of its/their dependency status from claim 1.
Regarding claim(s) 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 13, and specifically comprising the limitation of the second light emitting element is disposed at a position overlapping the second entering section outside in the vehicle width direction when seen in the front view, and the 
Regarding claim(s) 14-15, 18 and 20-21, claim(s) 14-15, 18 and 20-21 is/are allowable for the reasons given in claim 13 because of its/their dependency status from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Mariceli Santiago/Primary Examiner, Art Unit 2879